DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on July 30, 2021, the applicants have amended claims 38 and 56.
3. Claims 1-4, 8-9, 17, 26, 28, 32, 35-36, 38, 40-43, 45-47 and 55-56 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on July 30, 2021 have been fully considered but they are not persuasive regarding indefiniteness rejection of claim 17. The applicants have amended claim 38 to overcome indefiniteness rejection. The examiner also agrees with the applicant’s arguments that claim 40 is definite since it depends upon claim 1. In regard to indefiniteness rejection of claim 17, the applicants argue on pages 33-34 that paragraphs 56 and 57 do have support for deuterated alkyl groups and therefore, claim 17 has antecedent basis for CD3 since it depends upon claim 1. The examiner does not agree with argument. The examiner agrees with the argument that the specification does have support for deuterated alkyl groups. However, claim 1 does not have variables R2 and R6 as deuterated alkyl groups. The applicants should either amend claim 1 to include deuterated alkyl groups for variables R2 and R6 or amend claim 17 to delete CD3 for the values of variables R2 and R6.
Conclusion
5. The indefiniteness rejection of claim 17 for lack of antecedent basis is maintained for the reasons of record.

6. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                    /CHARANJIT AULAKH/                                    Primary Examiner, Art Unit 1625